    Case 5:18-cv-01039-JKP-RBF Document 119 Filed 07/27/20 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

ALEXANDER STROSS               :
                               :
          Plaintiff,           :       CIVIL ACTION # 5:18-cv-1039-JKB-RBF
                               :
     vs.                       :
                               :
HEARST COMMUNICATIONS, INC.,   :                         JURY DEMANDED
THE HEARST CORPORATION,        :
HEARST NEWSPAPERS, LLC, HEARST :
                               :
NEWSPAPERS II, HEARST SEATTLE
                               :
MEDIA, LLC, HEARST MEDIA       :
SERVICES CONNECTICUT, LLC,     :
EDWARDSVILLE PUBLISHING        :
COMPANY, LLC, MIDLAND          :
PUBLISHING COMPANY, LLC, HURON :
PUBLISHING COMPANY, LLC        :
                               :
          Defendants           :

 PLAINTIFF’S REPLY IN SUPPORT OF HIS AMENDED OBJECTIONS TO THE
MAGISTRATE JUDGE’S CLARIFIED ORDER GRANTING IN PART DEFENDANTS’
 MOTION TO EXCLUDE THE EXPERT REPORT AND TESTIMONY OF ELLEN
                            BOUGHN
      Case 5:18-cv-01039-JKP-RBF Document 119 Filed 07/27/20 Page 2 of 7




       Neither the record nor the law supports the exclusion of Ellen Boughn’s expert report and

testimony in this case, and Plaintiff has therefore respectfully objected to Magistrate Judge

Farrar’s pending orders. (See Doc. 114, “Pltf.’s Am. Obj.”). Plaintiff first addressed these issues

in his Response to Defendants’ Motion to Exclude (Doc. 80, hereinafter “Pltf.’s Resp.”) –– with

extensive references to the record and applicable case law, and a recitation of Ms. Boughn’s 40-

plus years of experience in photo licensing and appraisal, which would be helpful to any jury

trying to understand the issues in this case. Unfortunately, Magistrate Farrar’s Orders contains

little acknowledgment of these sources, reflecting instead a misplaced reliance on Defendants’

mischaracterization of the record and applicable law – much of which is quoted directly in his

rulings. For these reasons and others set forth in Plaintiff’s briefing papers, he respectfully

requests that the Court sustain his objections and set aside the Orders.

                                          ARGUMENT

       Magistrate Farrar excluded Ms. Boughn’s expert report and testimony over expressed

concerns with the factual bases for her opinions, including her purported failure to adequately

consider Stross’ licensing history, and Defendants’ alleged revenues. Pltf.’s Am. Obj. at 2-3.

Defendants concede that such challenges generally go to the weight of the testimony, but argue

that exclusion is appropriate in this instance –– referencing several cases cited in their original

motion to exclude. Defs.’ Resp. (Doc. 117) at 4. Stross has no issue with the reasoning or

outcomes of those cases; however, all of them are distinguishable from this case, and the

holdings in most of them have been mischaracterized by the Defendants.

       For instance, the Defendants cite Gaylord v. United States in support of their meritless

argument that an expert’s opinion must be excluded when it isn’t predicated on the plaintiff’s

licensing history, quoting the opinion as follows: “[t]he hypothetical-negotiation must be tied to




                                                 1
      Case 5:18-cv-01039-JKP-RBF Document 119 Filed 07/27/20 Page 3 of 7




the particular work at issue and its marketplace value…”1 But Defendants have provided no

context for that quote. What the court was really saying is that factors used to establish fair

market value must be relevant, and it specifically confirmed “‘benchmark’ licenses by others in

the industry may [also] be useful.” Gaylord, at 1368 (emphasis added). Defendants’ elliptical

quote does not accurately convey Gaylord’s holding, much less support the Magistrate’s ruling.

       In similar fashion, the Defendants argue that the Magistrate was simply exercising his

“discretion” when he “sided with a line of cases” in which fair market value was predicated on

the copyright owner’s licensing history. Defs,’ Resp. at 5. However, the issue here isn’t whether

it was appropriate to focus on licensing history in other cases. Instead, the issue is whether it

would have been appropriate to do so in this case. As Ms. Boughn explained, the answer is “no”

because Stross’ licensing history involved non-comparable uses, and would have required her to

speculate about the monetary value of a “quid pro quo” license. 2 Pltf.’s Resp. at 11-13.

Accordingly, she used comparable license fees for comparable uses – a widely accepted and

objective methodology that was clearly appropriate under these circumstamces. Id. Meanwhile,

neither Defendants nor the Magistrate have cited a single case in which a court excluded

testimony based on the expert’s failure to consider a plaintiff’s past licensing history, and there

is none.3

1
  Defs.’ Resp. at 4 (quoting Gaylord v. United States, 777 F.3d 1363, 1368 (Fed. Cir. 2015))
(cited in Magistrate’s Order (Doc. 96) (the “Order”) at 4).
2
  Stross has since licensed the photos for $600/each for editorial use, but at the time of Ms.
Boughn’s deposition, there were no such licenses for concrete monetary value. See Pltf.’s Resp.
at 13.
3
  See Pltf.’s Resp. at 12, citing Leonard v. Stemtech Health Scis., Inc., Civil Action No. 08-067-
LPS-CJB, 2013 U.S. Dist. LEXIS 138446, at *18-19 (D. Del. Sep. 23, 2013) (“None of the cases
to which Defendant cites stand for the proposition that an expert calculating actual damages must
rely on the plaintiff’s past licensing fees, or that a failure to do so automatically renders an
expert’s methodology unreliable, and the Court has not located any such case.”); Under a Foot
Plant, Co. v. Exterior Design, Inc., No. BPG-15-871, 2017 U.S. Dist. LEXIS 132998, at *9 (D.
Md. Aug. 18, 2017) (same). Defendants falsely state that they have now identified two cases


                                                2
      Case 5:18-cv-01039-JKP-RBF Document 119 Filed 07/27/20 Page 4 of 7




       With regard to the “viral nature of the photographs” (a factor raised sua sponte by the

Magistrate (Order at 5)), the Defendants argue that it was proper for Ms. Boughn to disregard

that factor because “the later popularity of the images would have been unknown to the parties”

at the time of their “hypothetical negotiation.” Defs.’ Resp. at 5. While that may be true, a more

important reason is that the lion’s share of Defendants’ uses had nothing to do with the “viral”

Llano River Tiny House Story. Instead, the photos were used exactly like stock photos – to

illustrate different stories, such as a UT student’s construction of a tiny home that enabled him to

live debt free. Pltf.’s Resp. at 12-13 & n. 30. In light of the foregoing, the Magistrate erred when

he concluded that Ms. Boughn paid insufficient attention to the “viral nature of the photos,” and

it is of course noteworthy that the Defendants’ own arguments support that conclusion.

       With regard to Defendants’ alleged revenues, they do not deny that their “estimates” are

inaccurate, and concede that they failed to provide any basis for the figures during the discovery

period.4 Defs.’ Resp. at 5-6. Moreover, the Defendants haven’t cited a single case stating that an

infringer’s revenues form the apex of a fair market valuation. Id. Instead, they meekly assert that

their “expect[ed]” revenues “seem[] plainly relevant,” and that the difference between their


where the court actually did exclude an expert’s opinion because he failed to consider licensing
history (Defs. Resp. at 7-8), but those cases say no such thing. To begin with, 360 Mortg. Grp.
isn’t even a copyright case, and wasn’t concerned at all with licensing history. 360 Mortg. Grp.,
LLC v. Homebridge Fin. Servs., Inc. (No. A-14-CA-00847-SS, 2016 WL 6075566 (W.D. Tex.
Apr. 22, 2016)). Fair Isaac simply notes that objective criteria must be used in a fair market
valuation – which is entirely consistent with Ms. Boughn’s approach. Fair Isaac Corp. v. Fed.
Ins., No. 16-cv-1054 (WMW/DTS), 2020 U.S. Dist. LEXIS 49781, at *39-40 (D. Minn. Mar. 23,
2020). The court also repeatedly confirms that challenges to the bases of an expert’s opinion go
to the weight of the evidence rather than admissibility. Id. at *11, 13, 19, 25, 35 & n. 5. In short,
Defendants are mischaracterizing precedent in the hopes that the Court will follow suit.
4
  Instead of refuting these facts, Defendants once again proffer the fiction that they offered to
“pay” for a third 30(b)(6) deposition after their first two witnesses were incapable of explaining
the basis for the figures, and argue that Stross therefore has no basis to complain about the
reports. Defs.’ Resp. at 6. As discussed in Plaintiff’s pending request for Rule 37(d) Sanctions
(Doc. 80, at 2), that is false, and the Defendants have only themselves to blame for failing to
produce evidence on this issue during the discovery period. Id.


                                                 3
      Case 5:18-cv-01039-JKP-RBF Document 119 Filed 07/27/20 Page 5 of 7




[alleged] actual earnings and Ms. Boughn’s valuation raises “red flags.” Defs.’ Resp at 6. Both

of those assertions are incorrect. An infringer’s subjective willingness to pay fair market has

nothing to do with fair market valuation;5 and its actual earnings are part of the Section 504(b)

analysis (infringer’s profits), not Section 504(a) (actual damages). 17 U.S.C. § 504(a) and (b).

Accordingly, it would have been totally inappropriate for Ms. Boughn to consider those factors.

        Defendants have no substantive rebuttal to Ms. Boughn’s stated basis for her 10% bulk

discount. Defs.’ Resp. at 6. Instead, they change the subject and complain that she could not

provide an “analogue” to her total hypothetical license fee. Id. But that should come as no

surprise. In order to identify an “analog license fee,” one would need to start with an “analog

use,” and it should go without saying that Defendants’ wholesale infringement of Plaintiff’s

photographs is a “hen’s tooth” case (involving unauthorized use of 37 photographs in at least 15

articles, spread across at least 50 publications, over the course of 3 years). More to the point,

there was nothing “arbitrary” about Ms. Boughn’s use of a 10% discount, which –– based on her

40-plus years’ experience –– is “customary” in the industry.6

       With respect to whether all of the photos have “independent economic value,” the

Defendants suggest that Stross no longer cares about that, and has instead responded “so what?”

Defs.’ Resp. at 7. That is cute, but inaccurate. Stross has presented the Court with his factually

and legally supported argument as to why the photographs have independent economic value,

and stands by it –– particularly in the context of the statutory damages analysis. See Pltf.’s Resp.

5
  Pltf.’s Resp. at 14, citing Davis v. Gap, Inc., 246 F.3d 152, 171-72 (2d Cir. 2001) (“whether the
infringer might in fact have negotiated with the owner or purchased at the owner’s price is
irrelevant to the purpose of the test.”); Under a Foot, 2017 U.S. Dist. LEXIS 132998, at *12
(“[t]he question is not what the owner would have charged, nor what the infringer might have
been willing to pay …” (internal quotations and citations omitted).
6
  See, e.g., Ergon-West Va., Inc. v. Dynegy Mktg. & Trade, No. 3:06cv714-DPJ-LRA, 2011 U.S.
Dist. LEXIS 25064, at *21 (S.D. Miss. Feb. 25, 2011) (expert may provide testimony based on
personal knowledge of industry custom and practice).


                                                 4
      Case 5:18-cv-01039-JKP-RBF Document 119 Filed 07/27/20 Page 6 of 7




to Defs.’ MSJ (Doc. 107) at 8-11. In the meantime, Defendants haven’t cited a single case for

the proposition that “independent economic value” has any relevance to actual damages, and in

fact it doesn’t. See Pltf.’s Obj. at 8-10.

        Defendants also take Ms. Boughn to task over her comment that “[t]he time for

negotiation has passed” –– which they characterize as a “punitive standard.” Def.’s Resp. at 8.

But once again, Defendants are taking Ms. Boughn’s testimony out of context. Considering the

surrounding testimony, Ms. Boughn was simply confirming that “subjective factors” –– such as

the Defendants’ willingness to pay fair market value –– are irrelevant to fair market valuation,7

and she is right. See n. 4, supra. Instead, fair market value must be predicated on “objective

factors,” such as comparable license fees for comparable uses (Pltf.’s Resp. at 11).8

        In summary, were this Court to affirm the Magistrate’s pair of Orders excluding Ellen

Boughn’s testimony on actual damages, it would be endorsing an outlier approach by sanctioning

consideration of irrelevant, subjective and speculative factors that have no place in a fair market

valuation –– including the infringer’s alleged profits and what it would have been willing to pay;

non-comparable licensing history; and speculation over “independent economic value” and what

a quid pro quo license is worth. Fair market valuation is not and should not be concerned with

those issues. Instead, it must be based on objective market factors, such as comparable license

fees for comparable uses –– a methodology that has been repeatedly accepted in copyright cases,

and was correctly applied by Ms. Boughn in this case. For these reasons, Plaintiff respectfully

requests that the Court sustain his objections and set aside the Magistrate’s Orders.

7
  See Boyer Decl., (Doc. 92-1), Ex. B (Boughn Dep.), 287:21-25 (“a hypothetical is based not on
one specific plaintiff and one specific defendant. It is a general hypothetical based on the
marketplace, on what’s available in terms of licensing fees.”).
8
  As discussed above, the analysis may also include the owner’s licensing history –– so long as it
involves comparable uses, and does not require undue speculation. See, e.g., Gaylord, 777 F.3d
at 1368.


                                                 5
      Case 5:18-cv-01039-JKP-RBF Document 119 Filed 07/27/20 Page 7 of 7




                                     Dated this 27th Day of July, 2020.

                                     LAW OFFICE OF BUCK MCKINNEY, PC


                                     /s/ R. Buck McKinney
                                     R. Buck McKinney
                                     State Bar No. 00784572
                                     408 W. 11th St., Fifth Floor
                                     Austin, Texas 78701
                                     Telephone: 512/236-0150
                                     Fax: 512/444-1879
                                     mckinney@buckmckinney.com
                                     ATTORNEY FOR PLAINTIFF ALEXANDER STROSS


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 27, 2020, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will send notification of such filing to all parties who
have appeared in this action.


                                                    /s/ R. Buck McKinney




                                                6
